Exhibit 10.1

 

Execution Copy



 

Twelve Seas Sponsors I LLC
135 East 57th Street, 18th Floor,
New York, New York

 

April 15, 2019

 

Twelve Seas Investment Company
c/o Twelve Seas Sponsors I LLC
135 East 57th Street, 18th Floor
New York, New York
Attn:  Chief Executive Officer Brooge Petroleum And Gas Investment Company FZE
4th Floor, Al Sayegh Building, Hamdan Street
Abu Dhabi, UAE
Attn:  Mr. Nicolaas Paardenkooper

Suneel G. Kaji
c/o Twelve Seas Sponsors I LLC

135 East 57th Street, 18th Floor

New York, New York

Gregory Stoupnitzky
c/o Twelve Seas Sponsors I LLC

135 East 57th Street, 18th Floor

New York, New York



 

Re: Founder Shares

 

Ladies and Gentlemen:

 

Reference is made to that certain Business Combination Agreement, dated as of
the date hereof (as it may be amended, the “Business Combination Agreement”), by
and among Twelve Seas Investment Company, a Cayman Islands exempted company
(“Purchaser”), Brooge Holdings Limited, a Cayman Islands exempted company
(“Pubco”), Brooge Merger Sub Limited, a Cayman Islands exempted company and a
wholly-owned subsidiary of Pubco (“Merger Sub”), Brooge Petroleum And Gas
Investment Company FZE, a company formed under the laws of the Fujairah Free
Zone, UAE (the “Company”), and each shareholder of the Company that executes and
delivers a joinder agreement to become a Seller party thereunder (each, a
“Seller”). Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed thereto in the Business Combination Agreement.

 

In order to induce the Company to enter into the Business Combination Agreement,
Purchaser’s sponsor, Twelve Seas Sponsors I LLC, a Delaware limited liability
company (“Sponsor”), and Gregory Stoupnitzky and Suneel G. Kaji (collectively
with Sponsor, the “Initial Shareholders”) have agreed to enter into this letter
agreement (this “Agreement”) relating to the Founder Shares initially purchased
by Sponsor in a private placement prior to the IPO, which shares are currently
held by Sponsor and the other Initial Shareholders in such amounts as set forth
on Exhibit 1 hereto, and which shares are all of the Founder Shares as of the
date hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Initial Shareholder and each of the other undersigned
parties hereby agrees as follows:

 

1.The Initial Shareholders hereby agree, upon and subject to the Closing, to
forfeit, on a pro rata basis amongst the Initial Shareholders based on the
number of Founder Shares owned by them (“Founder Pro Rata Share”), twenty
percent (20%) of the Founder Shares held by the Initial Shareholders at the time
of the Closing (the “Forfeited Shares”). In order to effectuate such forfeiture,
upon the Closing, the Initial Shareholders shall each deliver their Founder Pro
Rata Share of the Forfeited Shares to Purchaser in certificated or book entry
form (at the election of the Initial Shareholder) for cancellation by Purchaser.

 



1

 

 

2.    Prior to the Closing, the Initial Shareholders shall enter into a mutually
agreeable Escrow Agreement (the “Initial Shareholder Escrow Agreement”) with
Pubco and Continental Stock Transfer and Trust Company (or another mutually
acceptable Founder Escrow Agent) (the “Founder Escrow Agent”). Upon and subject
to the Closing, the Initial Shareholders shall deliver to the Founder Escrow
Agent thirty percent (30%) of the Founder Shares owned by such Initial
Shareholders at the time of the Closing, including any Pubco Ordinary Shares
issued in exchange therefor in the Merger (together with any equity securities
paid as dividends or distributions with respect to such shares or into which
such shares are exchanged or converted, the “Founder Escrow Shares”), with each
Initial Shareholder depositing its Founder Pro Rata Share of such Founder Escrow
Shares, to be held, along with any other dividends, distributions or other
income on the Founder Escrow Shares (together with the Founder Escrow Shares,
the “Founder Escrow Property”), in a segregated escrow account (the “Founder
Escrow Account”) with the Founder Escrow Agent, where such Insider Shareholder
Escrow Property shall be subject to potential forfeiture as described below.

 

3.The Founder Escrow Property shall become vested and no longer be subject to
forfeiture at the same time, and based on the same proportion, that the Sellers’
rights to the Escrow Property has been determined to have become vested and no
longer be subject to forfeiture under Section 2.5 of the Business Combination
Agreement and the Escrow Agreement, and such Founder Escrow Property shall be
released from the Founder Escrow Account to the Initial Shareholders (based on
each Initial Shareholder’s Founder Pro Rata Share) concurrently with the release
of Escrow Property from the Escrow Account under Section 2.5 of the Business
Combination Agreement and the Escrow Agreement.

 

4.    At the end of the Escrow Period, if there is any Founder Escrow Property
which the Initial Shareholders are not entitled to receive in accordance with
this Agreement (after a determination has been made under Section 2.5 of the
Business Combination Agreement and the Escrow Agreement that the remaining
Escrow Property has not vested and has been forfeited) (the “Final Forfeiture
Determination”), such Founder Escrow Property will be forfeited by the Initial
Shareholders (based on each Initial Shareholder’s Founder Pro Rata Share) and
distributed to Pubco from the Founder Escrow Account, and promptly (but in any
event within ten (10) Business Days) after the Final Forfeiture Determination,
Pubco and Initial Shareholders will provide joint written instructions to the
Founder Escrow Agent to release and surrender any remaining Founder Escrow
Property to Pubco. Pubco will cancel any Founder Escrow Shares distributed to
Pubco from the Founder Escrow Account promptly after its receipt thereof and
cancel any accrued but unpaid dividends payable in respect of such Founder
Escrow Shares. Each Initial Shareholder acknowledges that such Initial
Shareholder’s rights to receive the Founder Escrow Shares and the other Founder
Escrow Property is contingent on the performance of Pubco and its Subsidiaries
during the Escrow Period as set forth in this Agreement, Section 2.5 of the
Business Combination Agreement and the Escrow Agreement, and that if the
requirements for the vesting and release of the Founder Escrow Property to the
Initial Shareholders, as set forth in this Agreement (based on the release of
the Escrow Property as set forth in Section 2.5 of the Business Combination
Agreement and the Escrow Agreement), are not met in accordance with the terms
hereof and thereof, the Founder Escrow Shares and the other Founder Escrow
Property will not be paid or delivered to the Initial Shareholders, and the
Initial Shareholders shall have no right to receive such Founder Escrow Shares
or other Founder Escrow Property.

 

5.    Each Initial Shareholder hereby agrees that it shall not sell, transfer,
or otherwise dispose of, or hypothecate or otherwise grant any interest in or
to, any of the Founder Escrow Property prior to such Founder Escrow Property
being released to the Initial Shareholders from the Founder Escrow Account;
provided that the Initial Shareholders may pursuant to this Agreement and the
Initial Shareholder Escrow Agreement (i) pledge their Founder Pro Rata Share of
the Founder Escrow Property as collateral security for documented loans entered
into by such Initial Shareholder, Pubco or its Subsidiaries, including the
Company, after the Closing or (ii) transfer their rights to their Founder Pro
Rata Share of the Founder Escrow Property to a third party; provided, that (A)
in each case of clauses (i) and (ii), that the lender’s or transferee’s rights
to any such pledged or transferred Founder Escrow Property shall be subject to
the provisions of this Agreement, including the forfeiture provisions herein,
and the Initial Shareholder Escrow Agreement, and such lender or transferee must
acknowledge such in writing to Pubco and the Founder Escrow Agent prior to the
granting of any such pledge or the making of any such transfer; and (B) in event
of a pledge under clause (i), such Initial Shareholder may transfer such Founder
Escrow Property, including physical possession of documentation evidencing such
Initial Shareholder’s Founder Pro Rata Share of the Founder Escrow Property
(including a share certificate or book entry, if any), to another escrow agent
(including one affiliated with such lender), as selected by such Initial
Shareholder and reasonably acceptable to Pubco, to hold the Founder Escrow
Property in a segregated escrow account on the same terms and conditions as the
Founder Escrow Agent under the Initial Shareholder Escrow Agreement is required
to hold such Founder Escrow Property (other than adjustments to the fees and
expenses of such escrow agent as reasonably acceptable to Pubco). The share
certificates (if any) representing the Founder Escrow Shares shall contain a
legend relating to the transfer restrictions imposed by this Agreement and the
risk of forfeiture associated with the Founder Escrow Shares.

 



2

 

 

6.The Initial Shareholders understand that following the Closing (including
during the Escrow Period), Pubco and its Subsidiaries, including the Company,
will be entitled to operate their respective businesses based upon the business
requirements of Pubco and its Subsidiaries. Each of Pubco and its Subsidiaries,
including the Company, will be permitted following the Closing (including during
the Escrow Period) to make changes at its sole discretion to its operations,
organization, personnel, accounting practices and other aspects of its business,
including actions that may have an impact on the achievement of the Milestones
for the vesting and release of the Founder Escrow Property to the Initial
Shareholders, and the Initial Shareholders will have no right to claim the loss
of all or any portion of the Founder Escrow Property or other damages as a
result of such decisions; provided that such actions are not taken or omitted to
be taken by Pubco and its Subsidiaries in bad faith with the primary intent of
causing the Initial Shareholders to not achieve the Milestones for the vesting
and release of the Escrow Property to the Sellers as set forth in this Agreement
(based on Section 2.5 of the Business Combination Agreement and the Escrow
Agreement).

 

7.Until and unless the Founder Escrow Shares are forfeited, each Initial
Shareholder shall have full voting rights to its portion of the Founder Escrow
Shares.

 

8.Notwithstanding anything to the contrary contained herein, no fraction of a
Founder Share will be forfeited or transferred to the Founder Escrow Account by
an Initial Shareholder by virtue of this Agreement or the transactions
contemplated hereby, and the number of Founder Shares to be so forfeited or
transferred shall instead be rounded down to the nearest whole Founder Share.

 

9.The parties hereby acknowledge and agree that in connection with the Closing,
the Founder Share Escrow Agreement will be amended by the Founder Share Escrow
Agreement Amendment, to among other matters, be consistent with the provisions
of this Agreement.

 

10.This Agreement, together with the Business Combination Agreement and the
Escrow Agreement to the extent referenced herein or as reasonably applicable
(considering the relevant rights and obligations of the Sellers under Section
2.5 of the Business Combination Agreement and the Escrow Agreement), constitutes
the entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, relating to the
subject matter hereof. This Agreement may not be changed, amended, modified or
waived as to any particular provision, except by a written instrument executed
by all parties hereto.

 



3

 

 

11.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto, and any purported assignment in violation of the foregoing
shall be null and void ab initio. This Agreement shall be binding on the parties
hereto and their respective successors and assigns.

 

12.This Agreement shall be governed, enforced, construed and interpreted in a
manner consistent with the provisions of the Business Combination Agreement. The
provisions set forth in Sections 11.5 through 11.9, 11.13 and 11.14 of the
Business Combination Agreement, as in effect as of the date hereof, are hereby
incorporated by reference into, and shall be deemed to apply to, this Agreement
as if all references to the “Agreement” in such sections were instead references
to this Agreement.

 

13.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent in
the same manner as provided in Section 11.2 of the Business Combination
Agreement, with notices to the Purchaser, Pubco and the Company being sent to
the addresses set forth therein, and with notices to the Initial Shareholders
being sent to the addresses set forth on the first page of this Agreement (and
with a copy for each Initial Shareholder (which shall not constitute notice)
sent to Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor,
New York, New York 10105, USA, Attn: Stuart Neuhauser, Esq. and Matthew A. Gray,
Esq., Facsimile No.: (212) 370-7889, Telephone No.: (212) 370-1300, Email:
sneuhauser@egsllp.com and mgray@egsllp.com), in each case with all copies as
required thereunder.

 

14.  This Agreement shall terminate at such time, if any, as the Business
Combination Agreement is terminated in accordance with its terms, and upon such
termination this Agreement shall be null and void and of no effect whatsoever,
and the parties hereto shall have no obligations under this Agreement.

 

{Remainder of Page Intentionally Left Blank; Signature page follows}

 

4

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 



  Twelve Seas Sponsors I LLC       By: /s/ Dimitri Elkin   Name: Dimitri Elkin  
Title: Managing Member



 

Accepted and agreed, effective as of the date first set forth above:

 



TWELVE SEAS INVESTMENT COMPANY

 

  By: /s/ Bryant Edwards   Name: Bryant Edwards Title: Chief Operating Officer  

 

 



BROOGE PETROLEUM AND GAS INVESTMENT COMPANY FZE

 

By: /s/ Nicolaas L. Paardenkooper   Name: Nicolaas L. Paardenkooper   Title:
Chief Executive Officer  



 



/s/ Suneel G. Kaji   Suneel G. Kaji       /s/ Gregory Stoupnitzky   Gregory
Stoupnitzky  



 



[Signature Page to Founder Share Letter]

 

 

 

 

Exhibit 1
Founder Shares

 

Initial Shareholder  Number of Founder Shares Owned*   Founder Pro Rata Share* 
Twelve Seas Sponsors I LLC   5,075,000    98.068% Gregory Stoupnitzky   50,000  
 0.966% Suneel G. Kaji   50,000    0.966% TOTAL   5,175,000    100.000%

 

*As of the date of this Agreement

 

 





[Signature Page to Founder Share Letter]

 



 



